STATE OF LOUISIANA
COURT OF APPEAL, FIRST CIRCUIT

ANDREW BRISTER NO. 2022 CW 1144
VERSUS

DARRELL P JONES AND STATE

FARM MUTUAL AUTOMOBILE
INSURANCE COMPANY OCTOBER 20, 2022

 

In Re: Travelers Property Casualty Company of America,
applying for supervisory writs, 19th Judicial District
Court, Parish of East Baton Rouge, No. 689,490.

 

BEFORE : McDONALD, McCLENDON, AND HOLDRIDGE, JJ.

STAY DENIED; WRIT GRANTED. The district court’s October 17,
2022 rulings granting the Motion to Strike Certain Witnesses and
Exhibits Identified by Defendants in Supplemental Discovery
and/or Other Purported Pre-Trial Order Submitted by the
Defendants, filed by plaintiff, Andrew Brister, and denying the
Motion to Amend Case Management Schedule, filed by defendant,
Travelers Property Casualty Company of America, are reversed. A
pretrial scheduling order may be modified to prevent manifest
injustice. See La. Code Civ. P. art. 1551(B). The information
which plaintiff sought to strike is highly relevant and was not
previously disclosed by plaintiff in discovery. Accordingly, the
writ is granted, the Motion to Strike filed by plaintiff is
denied, and the Motion to Amend Case Management Schedule filed
by defendant is granted, extending the deadline to complete
discovery to July 25, 2022.

PMc
GH

COURT OF APPEAL, FIRST CIRCUIT

Ac)

DEPUTY CLERK OF COURT
FOR THE COURT